DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/03/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 05/03/2021, claims 1, 3-14 have been amended, claim 2 has been cancelled, and claim 15-16 have been newly added. 
Claims 1, 3-16 have been examined and are pending in this application. Claims 1 and 14 independent claims.  This Action is made FINAL.
Response to Arguments/Remarks
As to the objections to claims 1 and 14, the objections have been withdrawn as the claims have been amended, correcting the addressed issues.
Applicant’s arguments with respect to prior-art rejections to claims 1 and 3-16, filed on 05/03/2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, where a new ground of rejection is applied with new art that is necessitated based on the amendment. 
Applicants’ arguments in the instant Amendment, filed on 05/03/2021, with respect to the prior-art rejections to claims 1 and 3-14, and limitations listed below, have been fully considered but they are not persuasive. The applied prior art continues to teach the 
Applicant’s Remarks: As to independent claim 1, the Applicant submits that the prior art does not teach the all limittaions of the claim. Specifically, Daniel and Watanabe does not teach the amended limitations r suggest i) “generating a plurality of partially signed, multi-signature blockchain transactions” each arranged to “spend the same output of a previous transaction”; ii) “providing a first subset of the plurality of signatures to each of the blockchain transactions to generate a partially signed signature script to partially complete the blockchain transactions”; and iii) “responsive to the condition on the use of, or access to, the resource being satisfied, selecting a transaction ... from the plurality of partially signed, multi-signature blockchain transactions and providing a second subset of the plurality of signatures ... to the selected blockchain transaction ... to fully complete the selected blockchain transaction.” For example, paragraph 12 of Watanabe clearly states that it is directed to solutions that maintain the mode of one electronic signature per transaction. This clearly teaches away from the solution recited in amended claim 1 of the present application. The invention provides a secure and improved solution relating to the use of, or access to, a resource, implemented via the blockchain. When solving the problem of trying to provide such a solution, the skilled person would not be motivated to use any of the cited prior art documents because the use of a plurality of transactions which each attempt a double spend is not intuitive or in accordance with conventional, allowable blockchain techniques (Applicant Arguments/Remarks, 05/03/2021, pages 6-8).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that The Examiner respectfully submits that applied prior art continues to teaches the  (Daniel: pars 0005, 0017-0018, 0060-0061). Watanabe teaches of allowing all the participants sharing the blockchain to check the content of the transaction officially. Where a multisignature mechanism which creates an address requiring a certain number of electronic signatures or more to approve a transaction. Employing the multisignature mechanism verify the contract agreement of on a blockchain. Electronic signatures are required in advance to pre-approved transaction that is shared by the involved parties, and where to collect a plurality of secret keys for signing blockchain in which the generated transaction is linked to the transaction of the (Watanabe: pars 0007, 0009, 0013-0014, 0019-0020, 0089-0090).  Therefore, applied prior art, Daniel and Watanabe in combination, teaches the all the limitations of the claim, including the addressed limitation.
Applicant’s Remarks: As to independent claims 14, the Applicant submits similar aurguments as to claim 1, and claims are patenable over the applied prior art (Applicant Arguments/Remarks, 05/03/2021, page 9).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the claim 14 is rejected at least based on the reference applied to the claims and the rationale and response presented to the argument above for claim 1.
Additionally, as to the dependent claims 2-13, the Applicant argues that the claims are allowable at least based on their dependency from the allowable base claim (Applicant Arguments/Remarks, 05/03/2021, page 9).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-13 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-13.
Examiner’s Note/Suggestion
As to claim 1, claim 1 recites, in lines 4, the limitation, “transaction (S 112)”, in line 10, the limitations, “transaction (S114),” and in lines 4, the limitation, “signature (S 204).” For better clarity, of the claim, the Applicant may wish to amended the claim to recite the 
Examiner points out that, above suggested amendment is not necessary, and if the Applicant does not make any changes, the claim still will remain in proper format, and no objection or rejection be rendered (emphasis added).
As to claim 14, similar issues applies, as addressed above for claim 1.
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 
Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (“Daniel,” US 2018/0025166, PCT filed on 02/10/2016), in view of Watanabe et al (“Watanabe,” US 2018/0205555, PCT filed on 07/11/2016).
As to claim 1, Daniel teaches a blockchain implemented method of controlling use, or access to, a resource (Daniel: pars 0005, 0011, 0017, blockchain data structure system/method for provide resource based on the request from a requester, verifying compliance), the method comprising the steps:
generating a plurality of partially signed, multi-signature blockchain (Tx1) transactions (S 112), each arranged to spend the same output of a previous transaction (Tx1) and indicative of a different condition on use of, or access to, the resource (Daniel: pars 0005, 0017, 0018, blockchain data structure first transaction being added as part of a block of transactions to a blockchain data structure, using public/private key cryptographic mechanism. Transaction generator generating a first transaction defining criteria for consumption of the resource by the requester. Daniel: pars 0040-0041, 0048, 0060-0061; Fig 2-3, Initial transaction Txn and subsequent transaction Txn’; one or more additional transactions occurring subsequent to the initial transaction [i.e. plurality of blockchain transactions]. While the initial transaction defines criteria requiring an extent of consumption of a resource up to a maximum extent, the subsequent transactions define criteria reflecting the extent of consumption by a different maximum extent [i.e. indicative of different condition of use]. The subsequent transaction verifiably attributed to the initial transaction by way of the digital signature of the transaction generator, and the initial transaction can be verifiably attributed to the authority component by way of the digital signature of the signer), the blockchain transactions comprising a multi-signature script requiring a plurality of signatures for completion of the blockchain transaction (Daniel: pars 0017, 0060-0061, the subsequent transaction verifiably attributed to the initial transaction by way of the digital signature of the transaction generator, and the initial transaction can be verifiably attributed to the authority component by way of the digital signature of the signer. Accordingly the progeny of each transaction can be traced back to the authority without a need for a broker [i.e. partially signed, multi-signature blockchain transactions]).
While Daniel teaches of block chain mechanism to provide resource, as addressed above, and para 0040, 0055, 0059, additionally, discloses that the initial transaction is signed by the broker such as by encryption using key/private key pair, but Daniel does not explicitly teach providing a first subset of the plurality of signatures to each of the blockchain transactions to generate a partially signed signature script to partially complete the blockchain transaction (SI 14); and responsive to the condition on the use of, or access to, the resource being satisfied, selecting a transaction (TxA) from the plurality of partially signed, multi-signature blockchain transactions and providing a second subset of the plurality of signatures (S204) to the selected blockchain transaction (TxA) to fully complete the blockchain transaction (TxA).
However, in an analogous art, Watanabe teaches providing a first subset of the plurality of signatures to each of the blockchain transactions to generate a partially signed signature script to partially complete the blockchain transaction (SI 14) (Watanabe: pars 0007, 0009, 0013-0014, allowing all the participants sharing the blockchain to check the content of the transaction officially. Where a multisignature mechanism which creates an address requiring a certain number of electronic signatures or more to approve a transaction); and
responsive to the condition on the use of, or access to, the resource being satisfied, selecting a transaction (TxA) from the plurality of partially signed, multi-signature blockchain transactions and providing a second subset of the plurality of signatures (S204) to the selected blockchain transaction (TxA) to fully complete the blockchain transaction (TxA) (Watanabe: pars 0009, 0013-0014, 0019-0020, 0089-0090, employing the multisignature mechanism verify the contract agreement of on a blockchain. Electronic signatures are required in advance to pre-approved transaction that is shared by the involved parties, and where to collect a plurality of secret keys for signing blockchain in which the generated transaction is linked to the transaction of the previous user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe with the method/system of Daniel for the benefit of providing a user with a means for using chain of signature in the blockchain transaction linking the parties involved in the transaction for higher security (Watanabe: pars 0011, 0013-0014, 0019-0020). 
As to claim 3, Daniel and Watanabe teaches a method according to claim 1 
Daniel further teaches wherein the condition on the use of the resource is the use of a discrete amount of the resource and the second subset of the plurality of signatures is provided responsive to the discrete amount of the resource being used (Daniel: pars 0040-0041, 0048; Fig 2-3, initial transaction Txn defines criteria requiring an extent of consumption of a resource up to a maximum extent and some portion of that extent is consumed by the requester, and a subsequent transaction Txn’ defines criteria reflecting the extent of consumption by, for example a different maximum extent corresponding to the remaining extent after existing consumption).
As to claim 4, Daniel and Watanabe teaches a method according to claim 3 
Daniel further teaches wherein generating a plurality of partially signed, multi-signature blockchain transactions indicative of a condition on use of/access to the resource comprises generating a blockchain transaction corresponding to each integer multiple of the discrete amount of the resource and the second subset of the plurality of signatures is provided for use of each increasing integer multiple of the resource (Daniel: pars 0040-0041, 0048, 0060-0061; Fig 2-3, an extent of consumption of a resource is defined to be limited to one hour of time in an initial transaction and the requester consumes 30 minutes, a subsequent transaction can represent a remaining extent limited to 30 minutes. One or more additional transactions occurring subsequent to the initial transaction [i.e. plurality of blockchain transactions]. While the initial transaction defines criteria requiring an extent of consumption of a resource up to a maximum extent, the subsequent transactions define criteria reflecting the extent of consumption by a different maximum extent).
As to claim 5, Daniel and Watanabe teaches a method according to claim 4 
Daniel further teaches wherein a maximum limit on the integer multiple is pre-defined (Daniel: pars 0040-0041, 0048; Fig 2-3, an extent of consumption of a resource is defined to be limited to one hour of time in an initial transaction and the requester consumes 30 minutes).
As to claim 6, Daniel and Watanabe teaches a method according to claim 5 
Daniel further teaches wherein, responsive to exceedance of the maximum limit, an off-block action is generated (Daniel: pars 0040-0041, 0048; Fig 2-3, an extent of consumption of a resource is defined to be limited to one hour of time in an initial transaction and the requester consumes 30 minutes (the balance of the unconsumed extent)).
As to claim 7, Daniel and Watanabe teaches a method according to claim 1 
Daniel and Watanabe further teaches wherein the first subset of the plurality of signatures comprises a signature from an agent (Daniel: par 0040, the initial transaction is signed by the broker. Watanabe: pars 0009, 0013-0014, a multisignature mechanism which creates an address requiring a certain number of electronic signatures or more to approve a transaction).
As to claim 8, Daniel and Watanabe teaches a method according to claim 1 
Daniel further teaches wherein the first subset of the plurality of signatures comprises a signature from an issuer of the resource (Daniel: pars 0040-0041, the initial transaction is generated and signed by the broker using a public key/private key pair. The transaction can thus be confirmed to originate from the broker by any other entity with reference to a public key corresponding to the private key. The criteria of the initial transaction can be any criteria the satisfaction of which serves to verify authorization or entitlement to consume a resource).
As to claim 9, Daniel and Watanabe teaches a method according to claim 1 
(Daniel: pars 0040-0041, the initial transaction is generated and signed by the broker using a public key/private key pair. The transaction can thus be confirmed to originate from the broker by any other entity with reference to a public key corresponding to the private key. The criteria of the initial transaction can be any criteria the satisfaction of which serves to verify authorization or entitlement to consume a resource).
As to claim 10, Daniel and Watanabe teaches a method according to claim 1 
Daniel and Watanabe further teaches wherein the second subset of the plurality of signatures comprises a signature from a user of the resource (Watanabe: pars 0013, electronic signature of the user of the apparatus).
As to claim 11, Daniel and Watanabe teaches a method according to claim 1 
Daniel further teaches wherein the condition on use of the resource is that a zero amount of the resource has been used (Daniel: pars 0040-0041, 0048, control of resource use threshold minimum to maximum, and allocated time interval).
As to claim 12, Daniel and Watanabe teaches a method according to claim 1 
Daniel further teaches wherein the blockchain transaction has a non-zero locking time (Daniel: pars 0040-0041, 0048, control of resource use threshold minimum to maximum, and allocated time interval).
As to claim 13, Daniel and Watanabe teaches a method according to claim 1 and 
Daniel further teaches comprising submitting the fully completed transaction to the blockchain to spend the output associated with the previous transaction (Txl) Daniel: pars 0040-0041, 0048, 0060-0061; Fig 2-3, initial transaction Txn defines criteria requiring an extent of consumption of a resource up to a maximum extent and some portion of that extent is consumed by the requester, and a subsequent transaction Txn’ defines criteria reflecting the extent of consumption by, for example a different maximum extent corresponding to the remaining extent after existing consumption. One or more additional transactions occurring subsequent to the initial transaction. While the initial transaction defines criteria requiring an extent of consumption of a resource up to a maximum extent, the subsequent transactions define criteria reflecting the extent of consumption by a different maximum extent).
As to claim 14, Daniel teaches a system comprising a computer resource configured to carry out a method of controlling use of or access to, a resource (Daniel: pars 0005, 0011, 0017, blockchain data structure system/method for provide resource based on the request from a requester, verifying compliance), the method comprising the steps;
generating a plurality of partially signed, multi-signature blockchain transactions (SI 12) each arranged to spend the same output of a previous transaction (Txl) and indicative of a different condition on use of or access to, the resource (Daniel: pars 0005, 0017, 0018, blockchain data structure first transaction being added as part of a block of transactions to a blockchain data structure, using public/private key cryptographic mechanism. Transaction generator generating a first transaction defining criteria for consumption of the resource by the requester. Daniel: pars 0040-0041, 0048, 0060-0061; Fig 2-3, Initial transaction Txn and subsequent transaction Txn’; one or more additional transactions occurring subsequent to the initial transaction [i.e. plurality of blockchain transactions]. While the initial transaction defines criteria requiring an extent of consumption of a resource up to a maximum extent, the subsequent transactions define criteria reflecting the extent of consumption by a different maximum extent [i.e. indicative of different condition of use]. The subsequent transaction verifiably attributed to the initial transaction by way of the digital signature of the transaction generator, and the initial transaction can be verifiably attributed to the authority component by way of the digital signature of the signer), the blockchain transactions comprising a multi-signature script requiring a plurality of signatures for completion of the blockchain transaction transaction (Daniel: pars 0017, 0060-0061, the subsequent transaction verifiably attributed to the initial transaction by way of the digital signature of the transaction generator, and the initial transaction can be verifiably attributed to the authority component by way of the digital signature of the signer. Accordingly the progeny of each transaction can be traced back to the authority without a need for a broker [i.e. partially signed, multi-signature blockchain transactions]).
While Daniel teaches of block chain mechanism to provide resource, as addressed above, and para 0040, 0055, 0059, additionally, discloses that the initial transaction is signed by the broker such as by encryption using key/private key pair, but Daniel does not explicitly teach providing a first subset of the plurality of signatures to each of the blockchain transactions to generate a partially signed signature script to partially complete the blockchain transactions (SI 14); and
responsive to the condition on the use of or access to, the resource being satisfied, selecting a transaction (TxA) from the plurality of partially signed, multi-signature blockchain transactions and providing a second subset of the plurality of signatures (S204) to the selected blockchain transaction (TxA) to fully complete the selected blockchain transaction (TxA).
However, in an analogous art, Watanabe teaches providing a first subset of the plurality of signatures to each of the blockchain transactions to generate a partially signed signature script to partially complete the blockchain transactions (SI 14) (Watanabe: pars 0007, 0009, 0013-0014, allowing all the participants sharing the blockchain to check the content of the transaction officially. Where a multisignature mechanism which creates an address requiring a certain number of electronic signatures or more to approve a transaction); and
responsive to the condition on the use of or access to, the resource being satisfied, selecting a transaction (TxA) from the plurality of partially signed, multi-signature blockchain transactions and providing a second subset of the plurality of signatures (S204) to the selected blockchain transaction (TxA) to fully complete the selected blockchain transaction (TxA) (Watanabe: pars 0009, 0013-0014, 0019-0020, 0089-0090, employing the multisignature mechanism verify the contract agreement of on a blockchain. Electronic signatures are required in advance to pre-approved transaction that is shared by the involved parties, and where to collect a plurality of secret keys for signing blockchain in which the generated transaction is linked to the transaction of the previous user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe with the method/system of Daniel for the benefit of providing a user with a means for using chain of signature in the blockchain transaction linking the parties involved in the transaction for higher security (Watanabe: pars 0011, 0013-0014, 0019-0020)
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (“Daniel,” US 2018/0025166, PCT filed on 02/10/2016), in view of Watanabe et al (“Watanabe,” US 2018/0205555, PCT filed on 07/11/2016), and further in view of Christidis et al (Blockchains and Smart Contracts for the Internet of Things, IEEE, May, 2016).
As to claim 15, Daniel and Watanabe teaches a method according to claim 1, 
where, while Daniel and Watanabe teaches of block chain mechanism to provide resource, as addressed above, but Daniel or Watanabe does not explicitly teaches wherein the resource is a physical resource, an internet-enabled resource or Internet of Things (IoT) device.
However, in an analogous art, Christidis teaches wherein the resource is a physical resource, an internet-enabled resource or Internet of Things (IoT) device (Christidis: page 2292 (article page 1), 2296-2299 (article page 5-8), applying blockchain and smart contracts Internet of Thing (IoT) domain to provided autonomous actor for setting up a network, redefining how interactions between transacting parties on a network can be set up and automated, where an auditable trail of information can be created for transactions between IoT devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christidis with the method/system of Daniel and Watanabe for the benefit of providing a user with a means for setting up a network of IoT devices, where an auditable trail of information can (Watanabe: pars 0011, 0013-0014, 0019-0020). 
As to claim 16, Daniel teaches a method according to claim 1, 
where, while Daniel and Watanabe teaches of block chain mechanism to provide resource, as addressed above, but Daniel or Watanabe does not explicitly teaches wherein the condition on the use of, or access to, the resource is specified or defined in a smart contract.
However, in an analogous art, Christidis teaches wherein the condition on the use of, or access to, the resource is specified or defined in a smart contract (Christidis: page 2292 (article page 1), 2296-2299 (article page 5-8), applying blockchain and smart contracts Internet of Thing (IoT) domain to provided autonomous actor for setting up a network, redefining how interactions between transacting parties on a network can be set up and automated, where an auditable trail of information can be created for transactions between IoT devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christidis with the method/system of Daniel and Watanabe for the benefit of providing a user with a means for setting up a network of IoT devices, where an auditable trail of information can be created for transactions between IoT devices (Watanabe: pars 0011, 0013-0014, 0019-0020). 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439